DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I and Species B (claims 32-45) in the reply filed on 12/7/2021 is acknowledged.  It is emphasized that applicant’s election of Group A is interpreted as an election of Group I. 
Claims 46-51 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because the drawings and related specification do not provide a clear distinction between the claimed fluid flow lumen and lumen contiguous with the fluid flow lumen (claim 40).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Both a fluid flow lumen and a lumen contiguous with a fluid flow lumen (claim 40) are never disclosed.  Specifically, the term “fluid flow lumen” is never once disclosed.  
Based on the current claim language and the examiner’s understanding of applicant’s invention, it appears as if the fluid flow lumen is equivalent to lumen (228), and the lumen contiguous with this fluid flow lumen is never explicitly discussed in the specification.  However, it seems as if the “lumen contiguous with the fluid flow lumen” is merely referring to the lumen implicitly/inherently within shaft/tube (220). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, it is emphasized that the currently pending claims (32-45) were not part of the original disclosure, as they were submitted on 5/11/2020.  The two independent claims (32 and 40) recite “wherein the hub is configured to receive light from the light emitting component”.  However, it is not clear if applicant had possession of such.  While it’s apparent that the light emitting component (230) is located within the hub, it is not clear if the hub ever receives light from this light emitting component.  Specifically, applicant specification states “Once in the position shown, light emitted from the distal end of the light emitting component 230 enters the proximal end of the catheter tube 220. The light travels through the catheter tube 220 and is emitted from both its inner (luminal) and outer (abluminal) surfaces, whereupon it inactivates microorganisms”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 32] The limitation “the shaft formed of a light-transmitting material and facilitating fluid flow via the hub” is indefinite.  Specifically, applicant’s use of an active verb/method step requires both a product and a process of using the product in the same claim; MPEP 2173.05(p).  For examination purposes, the examiner will interpret this limitation as “configured to facilitate fluid flow via the hub”. 

Claim Interpretation

    PNG
    media_image1.png
    227
    1047
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 32, 34, 35, 38-40, 42, 44 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,461,569 to Boudreaux.
[Claims 32 and 40] Boudreaux discloses a catheter (100, Figs. 1A-1 and 1A-2) comprising: 
a hub (104), the hub comprising a fluid flow lumen (lumen 106 located within the hub) and a port coupled to the fluid flow lumen (proximal end of the hub where the fiber 109 is initially inserted into catheter 101; see claim interpretation section above); 
a shaft (catheter wall 107) projecting from the hub, the shaft formed of a light-transmitting material (“UV transparent plastic”; Col 3, lines 10-17; See also Col 2, lines 54-65) and comprising a lumen (106 located within catheter wall 107) contiguous with the fluid flow lumen facilitating fluid flow via the hub (“Catheter 101 is typically used for injecting fluid into veins, arteries or tissues from a patient either for a short duration of time or for a long-term duration”; the lumen of the hub is contiguous with the lumen of the shaft, as it’s the same lumen 106, in the same/similar way applicant’s lumens are contiguous; see claim interpretation section above); 
and a light emitting component (fiber 103/109, including connected light source 102), wherein the hub is configured to receive light from the light emitting component via the port (This is seemingly intended use, specifically when the optical fiber is initially inserted into the hub/port and the light source is turned on, the hub will receive the light from the fiber via the port.  Furthermore, Boudreaux discloses polishing the fiber at different sections, e.g. Fig. 2-3, so that the light can be emitted outward for a predefined 
 [Claims 34, 35 and 42]  As discussed above, the light emitting component taught by Boudreaux is an optical fiber (103/109), interpreted as a light guide, connected to and including a light source (102).  The fiber is configured to transmit light from the light source into the shaft; See Col 2, line 66 to Col 3, line 45. 
[Claims 38 and 44] Boudreaux discloses the use of polypropylene (Col 2, lines 62-65) which is by definition a thermoplastic material
[Claims 39 and 45]  Boudreaux discloses that the UV transparent plastic allows the light from the light emitting component to be emitted outwardly through catheter’s wall (Col 3, lines 10-16).  In addition, this emission can occur along the fiber’s length (Col 3, lines 36-45). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 33 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,461,569 to Boudreaux.
[Claims 33 and 41] Regarding the embodiments shown in Figs. 1A-1 and 1A-2, Boudreaux fails to explicitly teach an optical coupler in these embodiments.  However, in a different embodiment (Figs. 3, 3B and 3C) Boudreaux discloses an optical coupler (security attachment 304, e.g. “luer connection, lock or valve”) for coupling the optical fiber to the hub/port (Col 4, line 60 to Col 5, line 34).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the catheter taught in Figs. 1A-1 and 1A-2 to include the optical coupler (304) shown in the embodiment of Figs. 3, 3B and 3C, as this is a commonly known and used connection device to couple an optical fiber to a catheter hub/port. 

Claims 36, 37 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreaux as applied to claims 32 and 40 above, and further in view of US 2001/0047195 to Crossley.
Boudreaux is discussed above, but fails to explicitly disclose a photosensitizer.  However, in the same field of endeavor, Crossley discloses “A photosensitizer together with complementary light energy are used to prevent the development of infection . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that this application is a CON of two other applications (14/051783 and 11/879537).  Furthermore, applicant has not submitted an IDS in the current application.  Therefore, the examiner is including pertinent references on the attached 892 from the prosecution history of the previous applications, so that these references are clearly part of the current prosecution history in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792